UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7173



KENNY R. SIMS,

                                              Plaintiff - Appellant,

          versus


MAGLA PRODUCTS, LLC,

                                               Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Dennis W. Shedd, District Judge. (CA-
02-676-3-19BD)


Submitted:   October 10, 2002             Decided:   October 21, 2002


Before WILLIAMS, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kenny R. Sims, Appellant Pro Se. Donald Alan Cockrill, Michael
Stuart Pitts, OGLETREE, DEAKINS, NASH, SMOAK & STEWART, Greenville,
South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Kenny R. Sims appeals the district court’s order accepting the

recommendation of the magistrate judge and denying relief on his 42

U.S.C. § 1983 (2000) complaint.       We have reviewed the record and

find no reversible error.   Accordingly, we affirm on the reasoning

of the district court.   See Sims v. Magla Prods., LLC, No. CA-02-

676-3-19BD (D.S.C. filed July 1, 2002; entered July 2, 2002).      We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                             AFFIRMED




                                  2